Exhibit 99.01 AllianceBernstein.com 1 Peter S. Kraus Chairman & Chief Executive Officer AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com 8 Seth J. Masters Chief Investment Officer - Asset Allocation AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com Bernstein.com Bernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com 19 Customized Retirement Strategies: Default Option Built to Last Operational platform that seamlessly supports customization and evolving needs Dedicated custom target-date specialists - responsible for implementation and all daily activities Glide path, fund management and retirement income solutions tailored to plan and participant needs Defined Contribution AllianceBernstein.com Steady Growth in the US and UK DC Space 20 Steady Growth in CRS Penetrating the US and UK DC Space $B ■Total Defined Contribution AUM of $26B ■US DC: ■Long-standing blue chip clients in the pharmaceutical, technology and consumer sectors ■Introduced first-ever, multi-insurer backed Lifetime Income Strategy for UTC employees as the investment default in their DC plan in June 2012 ■UK DC: ■Three new mandates awarded since 2011 that total $750M+ ■Investment award for UK DC team in 2012 Pension and Investment Provider Awards +343% Defined Contribution AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com AllianceBernstein.com 27 Q & A 28
